Citation Nr: 0301679	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-07 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from July 1943 to 
April 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 RO rating decision.  

The veteran as scheduled for a hearing before the undersigned 
Member of the Board at the RO in May 2002.  He was unable to 
attend the hearing.  At the request of the veteran's 
representative, oral argument was held instead of the 
hearing.  A transcript of that argument is of record.


FINDINGS OF FACT

1.  For the period prior to March 21, 2000, the veteran's 
asthma was referenced during private outpatient treatment 
once, during which it was merely noted that he had a 
"history" of asthma which was being evaluated by VA. 

2.  For the period between March 21, 2000, and May 8, 2001, 
PFT results showed an FEV-1 of 43 percent of predicted; 
during this period, the veteran did not have more than one 
attack per week with episodes of respiratory failure, or 
verified symptomatology which required daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.

3.  For the period beginning May 8, 2001, PFT results include 
an FEV-1 of 35 percent of predicted; the evidence does not 
reflect marked interference with employment or frequent 
hospitalizations due to bronchial asthma. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
period prior to March 21, 2000, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.97, Diagnostic Code 6602 (2002). 

2.  The criteria for a 60 percent rating - and no greater - 
for bronchial asthma, for the period between March 21, 2000, 
and May 8, 2001, have been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6602 
(2002). 

3.  The criteria for a 100 percent rating for bronchial 
asthma, for the period beginning May 8, 2001, have been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.97, Diagnostic Code 6602 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2002).  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2 (2002).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  38 C.F.R. § 4.7 (2002). 

By a December 1947 rating decision, the RO granted service 
connection for bronchial asthma, intrinsic and extrinsic, 
with allergic rhinitis, and while an initial noncompensable 
rating was assigned, a 10 percent rating was made effective 
from September 1947.  The rating for bronchial asthma with 
emphysema was later increased to 30 percent effective from 
June 1948, but was subsequently reduced to 10 percent 
effective from September 1951.  

In a January 2000 written statement, the veteran asserted 
that his condition had "gotten much worse," and indicated 
that he had been receiving private medical treatment for 
asthma.  The veteran has appealed the April 2000 rating 
decision that assigned a 30 percent disability evaluation for 
his asthma, effective from the date of claim in January 2000.

Under the relevant rating criteria, a 30 percent rating 
contemplates FEV-1 of 56 to 70 percent of predicted, or FEV-
1/FVC of 56 to 70 percent, or daily inhalation or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  A 60 percent rating contemplates FEV-1 of 40 to 
55 percent of predicted, or FEV-1/FVC of 40 to 55 percent, or 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is assigned for an FEV-1 that is less than 
40 percent of predicted, or for an FEV-1/FVC that is less 
than 40 percent, or for more than one attack per week with 
episodes of respiratory failure, or for symptomatology which 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  In the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).

During the course of this appeal (including the one year 
prior to the claim for increased rating), three PFT tests 
have been conducted and associated with the claims file.  
Here are the relevant results:

Date
FEV-1 (% of 
predicted)
FEV-1/FVC (%) 
4/6/99
88
60
3/21/00
43
59
5/8/01
35
55

When mechanically applied to the rating criteria of 
Diagnostic Code 6602, these results reveal that a 60 percent 
rating is warranted effective from March 21, 2000 (since the 
veteran's FEV-1 percentage was between 40 and 55 percent), 
and that a 100 percent rating is warranted effective from May 
8, 2001 (since the veteran's FEV-1 percentage was less than 
40 percent).  To this extent, the veteran's claim for 
increased rating is granted.

A rating in excess of 30 percent is not warranted for the 
period prior to March 21, 2000.  The claims file includes 
private outpatient records which reflect that the veteran's 
asthma was referenced during a single visit (in February 
2000), during which it was merely noted that he had a 
"history" of asthma which was being evaluated by VA.  The 
April 1999 PFT results likewise do not support a higher 
rating before March 21, 2000.

The Board will also consider whether a rating in excess of 60 
percent is warranted for the period between March 21, 2000, 
and May 8, 2001.  The March 2000 PFT does not indicate an 
FEV-1 less than 40 percent of predicted or an FEV-1/FVC that 
is less than 40 percent, so a 100 percent rating on that 
basis is not warranted.  The question is whether the medical 
evidence for this period reflects more than one attack per 
week with episodes of respiratory failure, or symptomatology 
which requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications.

At a March 2000 VA examination, the veteran said he had daily 
symptoms of asthma which he controlled with inhaled Albuterol 
and Ipratoprium Bromide.  He stopped inhaled steroids about 
four years before, because they apparently did not have an 
immediate impact on his asthma.  He reported having a daily 
cough productive of yellow to clear sputum in the morning, 
and dyspnea on exertion at about 200 feet of level walking.  
He denied coughing up blood and said he had not been 
incapacitated.  On examination, he was unable to keep up with 
the examiner in walking from the waiting room to the examiner 
room, a distance of approximately 20 meters.  He did not stop 
to catch his breath, however.  There was no adenopathy or 
thyromegaly.  The chest was clear to auscultation and 
percussion.  While there were no wheezes, a significantly 
prolonged expiratory phase with forced expiration was noted.  
There was no evidence of chest wall deformity resulting in 
restrictive lung disease.  A chest x-ray showed, in pertinent 
part, thickened airway walls and scattered parenchymal 
changes consistent with chronic lung disease.  The examiner 
concluded that the veteran had moderate obstructive airway 
disease that improved with bronchodilator inhalation.  He 
also opined that the veteran was currently under-medicated, 
and recommended that the veteran discuss this with his 
private physician.  

Private medical records have been associated with the claims 
file, but they do not reflect any outpatient visits or other 
such treatment for asthma between March 2000 and May 2001.

At a May 2001 VA examination, the veteran reported that he 
had recently been using traditional pharmacologic agents for 
his asthma.  He complained of significant cough, and 
reportedly had occasional, protracted paroxysms of coughing.  
His cough was usually nonproductive but would sometimes bring 
up sputum which varied from purulent to green to clear.  He 
continued to deny having coughed up blood.  His ability to 
exert himself varied: when his asthma was quiescent, he felt 
he could walk almost indefinitely if he was allowed a slow 
pace and did not have to climb hills.  At other times, he 
could only walk a few feet before developing dyspnea.  He 
said he suffered almost daily attacks of his asthma but the 
attacks were rarely so severe that he would feel it necessary 
to seek medical attention.  While he admitted that his asthma 
did not interfere with his normal daily activities, the 
examiner nevertheless noted that the veteran was "quite 
limited" in what he could do.  

On examination, the veteran was in no acute distress.  Vital 
signs were stable and he was afebrile.  Diminished breath 
sounds were heard, without adventitious breath sounds.  On 
the veteran's PFT report, it was noted that his vital 
capacity was low, which may have represented restrictive lung 
disease, obstructive lung disease with air trapping, or a 
combination of the two.  Flow rates were considered 
moderately decreased, consistent with obstructive lung 
disease.  There was no improvement in the flow rates after 
inhalation of a bronchodilator aerosol.  Clinical improvement 
following bronchodilator therapy was thought to possibly 
occur in the absence of spirometric improvement.  A chest x-
ray revealed mild left ventricular enlargement, and chronic 
obstructive pulmonary disease without evidence of acute 
infiltrate or frank failure.  The veteran was assessed as 
having moderate obstructive lung disease.

On a September 2001 VA Form 9, the veteran asserted that it 
was incorrect to say that he could walk 200 feet.  He wrote 
that on a good day, he could walk perhaps 20 feet, and that 
most of the day and night he was incapacitated.

Although the veteran's representative submitted VA medical 
records in May 2002 which indicated some of the medications 
the veteran was taking for his asthma, these medications were 
prescribed in the period after May 2001, and thus this 
evidence has no relevance to whether a rating in excess of 60 
percent is warranted prior to May 8, 2001. 

Although in the period between March 2000 and May 2001, the 
veteran subjectively complained of asthma symptoms (and 
reported that he had daily attacks), there is little evidence 
that he had more than one attack per week with episodes of 
respiratory failure, or that his symptoms required daily use 
of systemic, high dose corticosteroids or immuno-suppressive 
medications.  As noted above, the Board may consider whether 
the veteran's reported history of asthma attacks is verified.  
However, the veteran did not seek outpatient treatment for 
any asthma attacks during this period (including in an 
emergency room setting).  Therefore, the Board does not find 
the criteria for a rating in excess of 60 percent is 
warranted for the period prior to May 8, 2001.

The Board will also consider whether an extraschedular rating 
is warranted under 38 C.F.R. § 3.321.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the United States Court of Appeals for 
Veterans Claims (CAVC) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the CAVC clarified that it did 
not read the pertinent regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the CAVC did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.  The veteran is 
currently retired, so it is impossible to determine whether 
his asthma markedly interferes with employment.  Nonetheless, 
the Board notes that the record does not indicate that the 
disability picture created by the service-connected asthma is 
exceptional or unusual.  There is certainly no evidence that 
he has been frequently hospitalized for asthma attacks.  
Indeed, the veteran (during the May 2001 VA examination) 
asserted that he was last hospitalized for asthma in the 
1950s.  Therefore, the Board finds that an extraschedular 
rating for bronchial asthma is not warranted.  

In summary, the Board finds the preponderance of the evidence 
supports the assignment of a 60 percent rating - and no 
greater - for bronchial asthma effective from March 21, 2000, 
and a 100 percent rating effective from May 8, 2001.  Prior 
to the March 21, 2000 PFT, the evidence does not support a 
disability evaluation higher than 30 percent.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326 (2002).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

The veteran's claim for an increased rating did not require a 
particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for these 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim for increased 
rating.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was sent a rating decision in 
May 2000, and a statement of the case in August 2001.  These 
documents together listed the evidence considered, the legal 
criteria for determining whether an increased rating could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby adequately informing the veteran of the 
information and evidence necessary to substantiate his claim 
for a higher rating.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the veteran adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. §  5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, the RO has 
obtained VA and private treatment records.  Oral argument was 
obtained in lieu of a hearing in May 2002; the veteran's 
representative then indicated that the report of a PFT 
conducted at VA on May 3, 2002 had not been associated with 
the claims file. The Board has considered whether to obtain 
this evidence.  However, in light of the result of this case 
(granting the veteran a 100 percent rating effective May 8, 
2001), this missing bit of medical evidence is essentially 
irrelevant, as the veteran would be in receipt of a 100 
percent rating at the time of the missing May 2002 PFT even 
without this evidence.  There is no indication that there are 
any other outstanding medical records pertinent to the 
veteran's claim. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran underwent VA examinations 
in March 2000 and May 2001 (both of which included PFTs).  
The report of these examinations and PFT results have been 
obtained and reviewed by the Board.

The applicable requirements of the VCAA have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO, or to 
otherwise conduct any other development (particularly in 
light of the result in this case).  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


ORDER

Entitlement to a rating in excess of 30 percent for the 
period prior to March 21, 2000, is denied.

Subject to the applicable criteria governing payment of 
monetary benefits, a 60 percent rating, and no higher, is 
warranted for bronchial asthma for the period between March 
21, 2000, and May 8, 2001.

Subject to the applicable criteria governing payment of 
monetary benefits, a 100 percent rating is warranted for 
bronchial asthma beginning May 8, 2001.



		
Mary Gallagher
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

